Citation Nr: 9922673	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than March 26, 1990, 
for service connection for glaucoma.

(The issue of entitlement to service connection for macular 
degeneration will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1945 to March 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1993 RO rating decision that granted service 
connection for glaucoma, status post cataracts, and posterior 
synechiae, effective from March 26, 1990.  These eye 
disorders were rated in conjunction with tuberculous iritis, 
an eye disorder that had been previously granted service 
connection.



FINDINGS OF FACT


1.  On January 27, 1983, the veteran submitted a claim for 
additional compensation benefits for eye problems. 

2.  A May 1983 RO rating decision denied an increased 
evaluation for tuberculous iritis, then rated zero percent, 
because the medical evidence showed he had been treated for a 
non-service-connected eye disorder (glaucoma); the veteran 
was notified of this determination in June 1983 and he did 
not appeal.

3.  In May 1987, a medical report was received showing the 
presence of glaucoma.

4.  A June 1987 RO rating decision denied an increased 
(compensable) evaluation for tuberculous iritis; the veteran 
was notified of this determination in June 1987 and he did 
not appeal.

5.  On March 26, 1990, the veteran submitted a claim for 
service connection for eye disorders.

6.  Evidence submitted with the March 1990 claim includes a 
report of ophthalmologic evaluation at a VA medical facility 
in December 1991 with an opinion linking the veteran's 
posterior synechiae to his service-connected tuberculous 
iritis.

7.  The April 1993 RO rating decision granted service 
connection for posterior synechia, glaucoma, and status post 
cataracts.

8.  The medical evidence of record at the time of the May 
1983 RO rating decision, denying an increased (compensable) 
evaluation for tuberculous iritis did not show the presence 
of glaucoma until 1983 and did not link this condition to an 
incident of service or to a service-connected disability; the 
May 1983 RO rating decision was supported by the evidence 
then of record.

9.  There was no correspondence received from the veteran 
between the time of the final May 1983 RO rating decision, 
that became final in June 1984, and March 26, 1990, showing 
an intent to apply for service connection for glaucoma


CONCLUSION OF LAW

The May 1983 RO rating decision, denying an increased 
(compensable) evaluation for tuberculous iritis, was not 
based on CUE (clear and unmistakable error); the criteria for 
an effective date earlier than March 26, 1990, for the grant 
of service connection for glaucoma are not met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.105, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1945 to March 
1946.

On January 27, 1983, the veteran submitted a claim for 
additional VA compensation benefits.  The evidence then of 
record showed that service connection had been granted for 
inactive pulmonary tuberculosis, rated zero percent; and 
tuberculous iritis, rated zero percent.  The medical evidence 
then of record included service, private, and VA medical 
records that did not show the presence of glaucoma.

In 1983, a summary of the veteran's hospitalization at a VA 
medical facility from January to February 1983 showed that he 
underwent peripheral iridectomy for the right and left eyes.  
The diagnosis was narrow angle glaucoma of both eyes.

In May 1983, the veteran underwent a VA eye examination in 
order to determine whether there was any relationship between 
the glaucoma and the service-connected tuberculous iritis.  
The report of this examination notes that there was no 
relationship between the narrow angle glaucoma and the 
service-connected tuberculous iritis.

A May 1983 RO rating decision denied an increased 
(compensable) evaluation for the tuberculous iritis because 
the veteran's recent eye problems were due to a non-service-
connected disability, glaucoma.  The veteran was notified of 
this determination in June 1983 and he did not appeal.

A medical report was received in May 1987 showing the 
presence of glaucoma.  A June 1987 RO rating decision denied 
an increased (compensable) evaluation for tuberculous iritis.  
The veteran was notified of this determination in June 1987 
and he did not appeal.

There was no correspondence received from the veteran between 
the time of the May 1983 RO rating decision until March 26, 
1990.  At that time, he submitted a claim for additional 
compensation for eye problems.  Evidence submitted in 
conjunction with this claim includes a report of 
ophthalmologic evaluation in December 1991 with an opinion 
linking the veteran's posterior synechiae to his service-
connected tuberculous iritis.


B.  Legal Analysis

The veteran's claim for an effective date earlier than March 
26, 1990, for the grant of service connection for glaucoma is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran asserts that service connection should be granted 
for glaucoma retroactively to January 1983 because he 
initially requested service connection for this condition at 
that time.  He also maintains that there was CUE in the May 
1983 RO rating decision in determining that the glaucoma was 
not a service-connected disability.

The veteran's January 1983 claim was reasonable construed by 
the RO as a claim for an increased evaluation for tuberculous 
iritis.  In the consideration of this claim, the RO had to 
determine whether the veteran's glaucoma was a service-
connected disability in order to determine whether the 
veteran's additional eye symptoms should be considered in the 
evaluation of the service-connected tuberculous iritis.  With 
regard to the May 1983 RO rating decision, previous 
determinations of the RO are final and binding, including 
decisions as to the degree of disability, and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The evidence of record at the time of the May 1983 RO rating 
decision did not show the presence of glaucoma until 1983 and 
the medical evidence did not link this condition to an 
incident of service or to a service-connected disability.  In 
fact, a medical opinion in the VA report of the veteran's May 
1983 eye examination specifically noted that the glaucoma was 
not related to the service-connected tuberculous iritis.  The 
Board notes that the veteran has submitted various evidence 
after the May 1983 RO rating decision became final in June 
1994 or one year after notice to the veteran of the decision 
unless appealed, 38 U.S.C.A. § 7105 (then 4005) (West 1991), 
but this evidence is not relevant as to whether or not there 
was CUE in the May 1983 RO rating decision.  That 
determination must be made based on the evidence then of 
record, as noted above.  

In this case, the Board finds that the May 1983 RO rating 
decision, denying an increased (compensable) evaluation for 
the tuberculous iritis because the veteran's additional eye 
symptoms were attributable to a non-service-connected 
disability, glaucoma, was supported by the evidence then of 
record, and it is considered reasonable.  Hence, the Board 
finds that the May 1983 RO rating decision was not based on 
CUE, and became final in the absence of an appeal.

The effective date of an award of compensation based on new 
and material evidence following a final disallowance shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).  Entitlement to service connection 
for glaucoma did not arise later than the date of claim in 
this case, hence the date of claim controls.

There is no correspondence in the claims folder from the 
veteran that was received after May 1983 that may be 
construed as indicating an intent to apply for service 
connection for glaucoma until the receipt of his claim on 
March 26, 1990.  Thus, the Board finds the date chosen for 
the grant of service connection for glaucoma by the RO, March 
26, 1990, is correct.  The preponderance of the evidence is 
against the claim for an effective date earlier than March 
26, 1990, for the grant of service connection for glaucoma, 
and the claim is denied.

Since the preponderance of the evidence is against the claim 
for an effective date earlier than March 26, 1990, for the 
grant of service connection for glaucoma, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than March 26, 1990, for the grant 
of service connection for glaucoma is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

